Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	Claims 21-25, 27-34 and 37-43 are allowed.
Priority
3.	Application 16/008,960 was filed on June 14th, 2018 and is a continuation of Application 14/683,727 which was filed April 10th, 2015 and the provisional application 61/977,943 was filed on April 10th, 2014.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The closest prior art the examiner has been able to locate is US Patent Publication US2014/0095331 to Wong (hereinafter Wong), US Patent Publication US2015/0178721 to Pandiarajan et al. (hereinafter Pandiarajan) and “The Digital Wallet: Opportunities and Prototypes by Balan and Ramasubbu (hereinafter Balan).
While Wong, Pandiarajan, and Balan are similar to the instant application in many respects, there are clear patentable distinctions.  Unlike the prior art, the present invention teaches receiving by a system from a consumer mobile device, a first request for first data, generating by the system, the first data, wherein the first data comprises a payment credential associated with the consumer, transmitting, by the system, the first data to the consumer mobile device, receiving, by the system from the consumer mobile device, a second request for second data, the second request including a location of the consumer mobile device, determining an identity of the merchant based on the location, determining, by the system, the second data, wherein the second data includes an affinity score of the 
Examiner further notes that the claim limitations are directed to the improvements of a financial transaction that are not routine, or conventional activities previously known to the pertinent industry and therefore qualify as significantly more than the judicial exception. 

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445.  The examiner can normally be reached on Monday-Friday 7AM-3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





May 2021
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693